Case 1:21-cr-00047-JMS-DLP Document 32 Filed 06/30/21 Page 1 of 1 PageID #: 100



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                       )
                                                  )
                             Plaintiff,           )
                                                  )
                      v.                          )      No. 1:21-cr-00047-JMS-TAB
                                                  )
  RICKY BLYTHE (01),                              )
                                                  )
                             Defendant.           )
                                                  )

                          ENTRY FOR JUNE 30, 2021
           VACATING FINAL PRETRIAL CONFERENCE AND JURY TRIAL
                       JUDGE JANE MAGNUS-STINSON


       Defendant Ricky Blythe (01) has entered a petition to enter a plea of guilty [30] in the

above-referenced cause. Therefore, the November 15, 2021 trial date and the November 5, 2021

final pretrial conference are hereby VACATED. U.S. Probation office shall prepare and file the

presentence report.




Distribution:

Michelle Patricia Brady
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
michelle.brady@usdoj.gov

Dominic David Martin
INDIANA FEDERAL COMMUNITY DEFENDERS
dominic_d_martin@fd.org
